Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered December 6, 2012 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, revoked the suspended judgment and terminated respondent’s parental rights with respect to the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Savanna G. (118 AD3d 1482 [June 20, 2014]).
Present — Scudder, EJ., Fahey, Peradotto, Valentino and DeJoseph, JJ.